Citation Nr: 1441999	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-35 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating greater than 30 percent for service-connected reactive airway disease prior to December 4, 2012, and greater than 60 percent since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, that denied the claim of a disability rating in excess of 30 percent for reactive airway disease.  Jurisdiction of this matter was subsequently transferred to the RO in Montgomery, Alabama.  

In October 2009, the Veteran appeared and offered testimony at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

Subsequently, the Veteran submitted additional evidence directly to the Board for which she provided written waiver of RO review under 38 C.F.R. § 20.1304 (2013).  

In July 2010, the Board remanded the case for further evidentiary development.  Following the requested development, a Supplemental Statement of the Case was issued in December 2011.  

In October 2012, the Board again remanded the case for still further evidentiary development.  By a rating action in February 2013, the agency of original jurisdiction increased the disability rating for the reactive airway disease from 30 percent to 60 percent, effective December 4, 2012.  Because this is not the highest possible rating available under the rating schedule, and the Veteran has not indicated that she is content with the rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The agency of original jurisdiction issued a Supplemental Statement of the Case in February 2013.  The Veteran's VA claims file has been returned to the Board for further appellate consideration.  

A review of the Virtual VA paperless claims processing system reveals that an informal hearing presentation from the Veteran's service representative, dated December 17, 2013 has been associated with her paperless claims file.  

FINDINGS OF FACT

1.  Prior to December 4, 2012, the Veteran's reactive airway disease was not manifested by forced expiratory volume in one second (FEV-1) of less than 56 percent of predicted value; the ratio of FEV-1 over forced vital capacity (FEV-1/FVC) of less than 56 percent; monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

2.  As of December 4, 2012, the Veteran's reactive airway disease is not manifested by FEV-1 of less than 40 percent of predicted value; the ratio of FEV-1 over FEV-1/FVC of less than 40 percent; more than one attack per week with episodes or respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for reactive airway disease, prior to December 4, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2013).  

2.  The criteria for a disability rating in excess of 60 percent for reactive airway disease on and after December 4, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6602 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case or a Supplemental Statement of the Case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2006 from the RO to the Veteran which was issued prior to the RO decision in January 2007.  Additional letters were issued in April 2009 and November 2012.  Those letters informed the Veteran of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the contents of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations with respect to the issue in question.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and ultimately provided information necessary to apply the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.   Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

By a rating action in March 1998, the RO granted service connection for reactive airway disease; a 10 percent disability rating was assigned, effective January 4, 1997.  Subsequently, in December 2004, the RO increased the evaluation for reactive airway disease from 10 percent to 30 percent, effective September 7, 2004.  
Received in January 2006 was a statement from the Veteran, wherein she indicated that her asthma had increased in severity.  The Veteran related that she started treatment in September 2005 and was given a nebulizer with albuterol which she must take every six hours.  Submitted in support of the claim were VA progress notes dated from February 2005 to May 2006.  These records show that the Veteran received clinical attention and treatment for her asthma condition.  During a clinical visit in April 2005, it was noted that the medications were not helping enough and that the Veteran would be referred to the pulmonary clinic.  

The Veteran was afforded a VA examination in October 2006.  It was noted that the Veteran was currently taking Singular (1 tablet a day), Aerobid oral inhaler, and albuterol.  A chest X-ray performed in November 2004  was normal.  The Veteran indicated that she started having breathing problems since 1993 to 1994; at least once a day, she gets shortness of breath depending on the activity.  The Veteran stated that aggravating factors included seasonal changes, walking up and down the stairs, air fresheners, cleaning, normal walking, dust and pollen.  She reported taking albuterol at least three times a week in addition to her breathing medicines.  The Veteran related that, during the past 12 months, she took antibiotics 4 times and occasionally vomited after taking the medication for shortness of breath.  She had not had any emergency room or hospital visits in the past 12 months.  The Veteran also reported that, during the past year, she started using the nebulizer in addition to her regular medicines.  The Veteran reported working in a bank and had lost 3 days of work due to breathing problems; she restricts cleaning and does not participate in any sports.  

On examination, it was noted that Oxygen saturation was 98 percent on room air.  She was not dyspneic at rest.  There was no dullness in the lungs.  Breath sounds were normal.  There were no crepitations or rhonchi, normal S1 and S2.  There were no murmurs.  No jugular venous distention and no edema.  The Veteran's PFT revealed that FEV-1 was 58 percent predicted pre-bronchodilator, 69 percent post-bronchodilator.  FVC was 58 percent predicted pre-bronchodilator and 67 percent post-bronchodilator; and the FEV-1/FVC was 85 percent predicted pre-bronchodilator and 87 percent post-bronchodilator.  DLCO was 80 percent.  The pertinent diagnosis was bronchial asthma.  The examiner stated that the findings of the PFT were consistent with moderate obstructive lung defect, mild to moderate small airway disease, and moderate restrictive lung disease, with good response to bronchodilator.  

In her notice of disagreement, received in May 2007, the Veteran indicated that she was currently using a nebulizer every 6 hours with albuterol.  She noted that this was prescribed by the VA after several asthma attacks.  

Received in July 2007 were private treatment reports dated from September 2006 to July 2007, which show that the Veteran was seen for acute exacerbation of her asthma.  

Received in April 2009 were VA progress notes dated from October 2006 to April 2009, which show that the Veteran received ongoing clinical attention and treatment for her asthma.  A VA treatment record from July 2007 reflects a diagnosis of chronic asthma and shows that the Veteran was using several medications for control of her asthma, including Flunisolide (Aerobid), Formoteral, and Montelukast.  During a clinical visit in August 2007, the Veteran reported that she gets tired walking more than 200 feet due to her asthma.  When seen in March 2009, the Veteran reported having had a mild asthma attack that morning; she stated that she used her nebulizer and inhaler and felt better, but she still didn't feel quite right.  

At her personal hearing in October 2009, the Veteran reported that she had experienced an increase in her symptoms over the past six months; she stated that she was hospitalized a month ago for 2 days and, at discharge, she was given 2 additional inhalers.  The Veteran testified that her asthma prevents her from cooking, cleaning, walking outside, and driving, among other activities.  

Received in November 2009 were treatment reports from Pri-med physicians dated from January 2007 to August 2009, reflecting ongoing treatment for her reactive airway disease.  

Also received in November 2009 were treatment reports from Dr. Belfondia Pou of Jackson Hospital, dated from July 2009 to August 2009, which reflects that the Veteran was hospitalized for exacerbation of her asthma in July 2009.  The discharge summary reflects that she was prescribed Symbicort and Singular at that time.  

Also received in November 2009 was a statement from a co-worker, dated in October 2009, indicating that the Veteran's asthma attacks caused her to be away from work.  She noted that sometimes the attacks are so severe that the Veteran may spend days even a week away from work.  Another statement received in November 2009 was from S. M., dated in September 2009, indicating that she has worked with the Veteran since 2005 and she has been having serious problems with her asthma.  S. M. noted that the Veteran spends many days out of work because of shortness of breath; and, she has had to leave work due to asthma attacks.  S. M. further noted that, even when she's at work, the Veteran has had to use her pump to help her breathe.  

Likewise, an October 2009 VA "active outpatient medication" list indicates use of Albuterol, Cromolyn, Mometasone Furoate, and Montelukast NA, all for problems associated with breathing.  The Veteran maintains that the use of such indicates aggressive treatment for a more severe asthmatic condition, and that her required long-term use of a corticosteroid may be contributing to the impairment of her overall health.  

Received in July 2010 were VA progress notes dated from May 2009 to July 2010, which show that the Veteran received ongoing clinical attention and treatment for her asthma.  A treatment note dated in June 2009 reflects an impression of asthma; she was prescribed Albuterol and Cromolyn.  The Veteran was seen in ambulatory care in July 2009 with complaints of chest tightness and headaches; she stated that she had an asthma attack that morning.  The Veteran stated that she was told that she passed out, but she gave herself an albuterol treatment.  The treatment report indicates that the Veteran was using Albuterol, Cromolyn, Monetasone Furoate, and Montelukast.  The Veteran was again seen in ambulatory care in January 2010 with complaints of chest pain; she reported having an asthma attack that morning and passing out.  

On the occasion of another VA examination in January 2011, the Veteran reported that she experienced an attack in August while pregnant and had to use emergency medicines.  The Veteran indicted that she visits her primary care provider at least twice a year and visit the local emergency room as needed.  The Veteran reported that, in the past 12 months, she did not have to visit the emergency room, but states that she used the nebulizer once in the last 12 months for an acute episode of shortness of breath.  The Veteran stated that she uses an inhaler daily and takes oral medications to help control her asthma.  She also uses oral steroids 2 puffs 4 times per day, Singular, Albuterol and nebulizer treatment.  The Veteran only reported one or two clinical visits for exacerbations; she noted that the attacks occur less than weekly but at least monthly.  Examination of the lungs revealed no evidence of abnormal breath sounds.  Her condition between the asthma attacks was reported as normal.  There was no deformity of the chest wall; chest expansion was normal.  The lungs were clear of active infiltrate.  There was no cardiomegaly.  No pleural effusion was noted.  No hilar or mediastinal adenopathy was noted.  No pneumothorax was noted.  A pulmonary function test revealed an FEV1 of 1 percent of the predicted value, and FEV1/FVC 84 percent pre-bronchodilator and 82 percent post-bronchodilator.  The diagnosis was mild extrinsic asthma.  

Review of the Virtual VA electronic files reflect that VA progress notes dated from July 2010 to November 2012 were associated with the files in November 2012.  These records show that the Veteran received ongoing clinical attention and treatment for several disabilities, including follow up evaluation for asthma.  

The Veteran was afforded another VA examination in December 2012.  The Veteran reported that she has severe allergies that trigger her asthma.  The Veteran indicated that she had been treated on six occasions in the past year for allergic symptoms which trigger asthma, such as rhinitis, sinusitis, and bronchitis, and she has received oral steroids and antibiotics as well as a nebulizer for home use.  The Veteran reported that her physician is more concerned about asthma being triggered by other conditions and encourages home nebulizer prn.  The examiner noted that the Veteran had not required emergency room care in the past year as she has been able to control her asthma through use of her nebulizer at home.  She noted that her current symptoms included shortness of breath, wheezing, tightness in her chest, fatigue and productive cough.  She obtains her medications from the VA, which includes: Albuterol inhaler 2 puffs 4 times each day and asthmanex.  She also uses Albuterol in her nebulizer in her inhaler and QTC mucinex for cough.  It was noted that the Veteran requires intermittent courses or bursts of systemic (oral or parenteral)  corticosteroids.  She needs daily inhalational bronchodilator therapy, daily anti-inflammatory medication, in addition to the nebulizer with Albuterol. The Veteran stated that she just completed a course of antibiotics for sinusitis/bronchitis.  She does not require outpatient Oxygen therapy for her asthma; she stated that she has used antibiotics six times in the past year.  The percussion note was normal. The breath sounds were normal and there were no adventitial breath sounds.  The lungs were clear, with no wheezes, rales or rhonchi.  No edema was noted.  There was no evidence of shortness of breath.  A PFT revealed that FEV-1 was 91 percent predicted post-bronchodilator, and the FEV-1/FVC was 87 percent predicted post bronchodilator.  Her FVC was 88 percent of the predicted.  

The Veteran stated that she has missed 4 weeks of work in the past year.  She stated that she has used all of her sick time (80 hours) and 2 days of the 3 weeks of vacation time in order to stay home.  When she has flare-ups, she usually goes home and uses her nebulizer every 3 to 4 hours for 2 days before she is under control.  The Veteran related that she gets so fatigued at work that she has to go home and go to bed for a few hours.  She is unable to care for her 2 year old child when she is having a flare-up.  She is sometimes driven home by coworkers.  The Veteran also noted that she has FMLA for asthma so that she will not lose her job due to taking off too much time.  The examiner noted that the pulmonary function studies were within normal limits as would be expected with asthma which is controlled since it is a reversible condition.  The examiner noted that a review of the Veteran's clinical visits to her primary care physician for the past year reflect that they were not for treatment of asthma.  

The Veteran's reactive airway disease (asthma) is rated under Diagnostic Code 6602, which contemplates bronchial asthma.  38 C.F.R. § 4.97.  Under Diagnostic Code 6602, asthma is rated based on results of pulmonary functions tests, the required treatment, and the frequency and severity of asthmatic attacks.  A 30 percent rating is assigned when forced expiratory volume in one second (FEV-1) is in the range from 56 to 70 percent of predicted value, or; the ratio of FEV-1 to forced vital capacity (FVC) is in the range from 56 through 70 percent, or; there is a need for daily inhalation or oral bronchodilator therapy, or; need of inhalational anti- inflammatory medication.  

A 60 percent rating is assigned where forced expiratory volume in one second (FEV-1) is in the range from 40 to 55 percent of predicted value, or; the ratio of FEV-1 to forced vital capacity (FVC) is in the range from 40 through 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or: intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent rating is assigned for pronounced asthma where FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1 to FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; which requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunal-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Restrictive Airway Disease Prior to December 4, 2012

As noted above, a 60 percent disability rating is in order for FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

Prior to December 4, 2012, the findings pertaining to the Veteran's reactive airway disease closely correlate to the criteria for a 30 percent disability rating, but not a 60 percent disability rating.  Specifically, the medical evidence of record fails to establish that the Veteran's asthma was manifested by FEV-1 of less than 56 percent of predicted value or the ratio of FEV-1/FVC of less than 56 percent.  Rather, the results of a PFT performed in October 2006 revealed findings which include FEV-1 of 58 percent predicted value and FEV-1/FVC of 85 percent pre-bronchodilator.  In January 2011, PFT results revealed FEV-1/FVC of 84 percent pre-bronchodilator.  These findings are contemplated in the criteria for a rating of 30 percent, but not more.  In fact, following the VA examination in January 2011, the examiner described the Veteran's disability as mild extrinsic asthma.  

In the absence of test results compatible with the criteria for a higher rating, it can also be shown that the Veteran has had at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  However, while the Veteran may see her primary care physician on a regular basis, perhaps even monthly, most of the time the visits are not for required care of exacerbations of her asthma, and there was no indication of the need for three per year courses of systemic corticosteroids during the period in question.  In the absence of such clinical evidence, entitlement to a rating in excess of 30 percent prior to December 4, 2012 is denied.  

Restrictive Airway Disease from December 4, 2012

When the RO decided to increase the Veteran's disability rating from 30 to 60 percent, effective December 4, 2012, the decision was based on the VA examination report, which noted that the Veteran required intermittent courses of systemic or parenteral corticosteroids in the past 12 months.  The records also reflect the need for daily inhalational therapy, daily oral bronchodilator therapy, as well as inhalational anti-inflammatory medication to control the asthma.  

However, after careful review of the evidentiary record since December 4, 2012, the Board finds that the maximum rating of 100 percent is not warranted in this case.  See Id.  In this regard, it is significant to observe that the results of the pulmonary function studies that have been conducted fail to support an increased rating.  The evidence indicates that the Veteran occasionally needs steroid medication to control her respiratory disease, but the medical reports of her treatment and evaluations do not show daily use of a systemic high dose of corticosteroids or immuno-suppressive medications to support the assignment of a total rating for the bronchial asthma under Diagnostic Code 6602.  Specifically, the medical evidence of record fails to establish that the Veteran's asthma is manifested by FEV-1 of less than 40 percent of predicted value; the ratio of FEV- 1/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immuno-suppressive medications.  Rather, on the occasion of her most recent VA examination in December 2012, the Veteran's most severe findings include FEV-1 of 84 percent of predicted value and FEV-1/FVC of 85 percent, pre-bronchodilator.  These findings are normal.  The examiner also explained that a review of the Veteran's clinical visits to her primary care physician for the past year reflect that they were not for treatment of asthma.  In short, the evidence demonstrates continuous use of steroids, but it does not appear that the Veteran was on a high dose of systemic corticosteroid for asthma on a daily basis.  As such, a 100 percent disability rating is not warranted at this time.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).  

After consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 60 percent for reactive airway disease as of December 4, 2012.  Hence, the claim is denied.  

In addition, the clinical presentation of the reactive airway disease neither unusual or exceptional as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  The record does not reflect frequent periods of hospitalization due to asthma; and, while the Veteran indicates that she has missed four weeks of work in the past year and that she has FMLA for asthma so that she will not lose her job due to taking off too much, she has not submitted competent evidence which shows that it caused marked interference with employment to a greater degree than that contemplated by the regular schedular standards which are based on average impairment of employment.  The Board finds, accordingly, that the criteria for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, is not appropriate.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  







ORDER

A disability rating in excess of 30 percent for reactive airway disease, prior to December 4, 2012, is denied.  

A disability rating in excess of 60 percent for reactive airway disease on and after December 4, 2012, is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


